Citation Nr: 0112264	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-23 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of an injury to the low back.

2.  Entitlement to an initial rating in excess of 60 percent 
for neurogenic bladder, status post low back injury.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1993 to July 
1998.
This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which granted service connection for residuals of a low 
back injury and a neurogenic bladder, assigned 10 and 60 
percent ratings, respectively, effective from July 1998; and 
denied entitlement to a TDIU.

In a November 1999 VA Form 9, the veteran indicated that she 
wanted a hearing before a Board Member in Washington, D.C.  
The Board notes that an April 2001 Board hearing scheduled in 
Washington, D.C. was canceled after receiving an April 2001 
submission from the veteran, which stated that she would: 
"like to cancel the appointment [she had] in WA DC on 23 
April 01 at 0900."  The Board construes this statement as a 
withdrawal of a request for a Board hearing.  38 C.F.R. § 
20.704(e) (2000).


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran's service-connected residuals of a low back 
injury are manifested by subjective complaints of low back 
pain and tenderness, which most nearly approximates a mild 
disability with no more than slight limitation of motion of 
the lumbar spine.

3.  The veteran's service-connected neurogenic bladder is 
manifested by urinary incontinence requiring frequent 
urination and the wearing of absorbent materials which must 
be changed more than 4 times per day.

4.  The veteran's service-connected disabilities are 
residuals of an injury to the low back and neurogenic bladder 
currently evaluated as 10 and 60 percent disabling, 
respectively; her combined disability rating is 60 percent.

5.  The veteran had a high school education plus some college 
work towards a nursing degree; she is currently employed as a 
unit administrator.

6.  The veteran's service-connected disabilities do not 
preclude her from obtaining and retaining substantially 
gainful employment consistent with her education and 
employment experience.


CONCLUSIONS OF LAW

1.  An initial evaluation in excess of 10 percent for 
residuals of an injury to the low back is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
4.20, 4.71a, Diagnostic Codes 5292, 5295 (2000).

2.  An initial evaluation in excess of 60 percent for 
neurogenic bladder, status post  low back injury, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.20, 4.115b, Diagnostic Code 7517 
(2000).

3.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.321, 3.340, 
3.341, 4.16, 4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The Board is satisfied that all relevant facts have been 
properly developed, and no further assistance to the veteran 
is required to comply with the duty to assist the veteran 
mandated by VCAA.  The Board does not know of any additional 
relevant evidence, which is available.  The Board also finds 
that requirements regarding notice, which must be provided to 
the veteran pursuant to the VCAA, have been satisfied by the 
October 1999 statement of the case and December 1999 
supplement statement of the case provided to the veteran by 
the RO.  The December 1998 X-rays and VA examination report 
and addendum, which evaluated the status of the veteran's 
disabilities, are adequate for rating purposes and a remand 
is not warranted.

In a March 1999 rating decision, the subject of this appeal, 
the veteran was granted service connection for residuals of a 
low back injury and for neurogenic bladder, status post low 
back injury, and assigned 10 and 60 percent ratings, 
respectively, effective from July 1998.  These disability 
ratings have remained unchanged.  The RO also denied 
entitlement to a TDIU.

Higher Initial Ratings

The veteran essentially contends that the initial ratings for 
residuals of a low back injury and neurologic bladder do not 
accurately reflect the severity of her disabilities. The 
veteran is appealing the original assignment of the 
disability ratings  following an award of service connection 
and an appeal from the initial assignment of the disability 
rating requires consideration of the entire time period 
involved and contemplates staged ratings, where warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
ratings are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1.  Since the present appeal 
arises from an initial rating decision which established 
service connection and assigned the initial disability 
ratings, it is not the present level of disability which is 
of primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson, supra. 

When an unlisted condition is encountered, the rating 
schedule permits VA to rate a disability under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).

Available service medical records show that the veteran 
complained of back pain in mid-January 1996, due to a back 
injury suffered on a jump.  She had decreased range of motion 
and headaches.  The assessment was low back pain.  The 
veteran was seen at the end of the month for complaints of 
low back pain for 15 days with urinary frequency/urgency for 
6 days.  The assessment was mechanical low back pain and 
urinary frequency/urgency.  Three weeks later, she was seen 
for continuing low back pain and urinary frequency/urgency.  
She reported upper lumbar pain without radiation and an 
episode of numbness of both feet on prolonged standing, which 
resolved spontaneously.  X-rays and computed tomography (CT) 
scan of the lumbar spine were essentially normal.  Two and 
eight days later, the veteran reported loss of bladder 
control and episodes of lower extremity numbness and weakness 
and continuing back pain.  The first assessment was 
questionable mechanical low back pain, which later was 
diagnosed as low back pain, lower extremity weakness, and 
urinary incontinence with no objective findings.  She was 
seen again in March 1996.  An April 1996 bone scan of the 
spine was essentially normal.  A urodynamic study done the 
following day was abnormal and was highly suspicious of 
neurogenic bladder.  The veteran continued to be seen in 
April 1996 for back pain and neurogenic bladder.  A magnetic 
resonance imaging (MRI) study of the brain was done and the 
results were atypical for spinal cord problems, multiple 
sclerosis with short-time source and migraine with bilateral 
leg involvement.  The MRI results were not indicative of 
epileptic activity.  In May 1996, she was seen again for 
increasing low back pain, bilateral lower extremity weakness 
and bladder incontinence.  The veteran was hospitalized to 
rule out spinal cord lesion and movement disorder and given a 
provisional diagnosis of neurogenic bladder.  A June 1996 
neurology follow-up concluded unclear etiology for neurogenic 
bladder, transient episodes of low back pain and bilateral 
foot numbness, and low back pain.  A July 1996 report noted 
that there was no evidence of spinal cord tumor and that 
repeat urodynamic studies were not ordered because there 
would be no change in management of her condition whatever 
the results.  In September 1996, the veteran was placed on 
permanent profile for low back pain. 

At a December 1998 VA examination, the veteran indicated that 
she was a first-year nursing student at Southern State 
College in Hillsboro, Ohio, and that she took no medications 
on a daily basis.  She denied any problems with her joints 
but reported that she suffered a back injury in 1996, when 
she jumped from a five-foot platform, striking her lower 
spine on a railroad tie while in service.  She related that 
she continued to jump after that, feeling that she had not 
been injured seriously; however, two days later she was 
treated for recurring back pain and given medication for low 
back pain and recurring incontinence.  At the time of the 
examination, she stated that she continued to wear absorbent 
pads, changing them four times daily, because of 
incontinence.  She denied any history of recurrent urinary 
tract infections, colic, or bladder stones, or acute 
nephritis.  The veteran added that she had not been 
hospitalized for a urinary tract infection in the past year; 
that she did not catheterize herself; that she had no 
drainage procedures; and that she was not on a specific diet.  
The veteran indicated that the low back pain was in her right 
flank, radiating to both legs.  The pain increased with 
prolonged walking, standing or stooping.  She took Tylenol 
with some relief.  About four months before the examination, 
the veteran stated that she developed right upper extremity 
pain, radiating to the back of her hand.  On examination, the 
veteran had left flank tenderness to palpation and midline 
palpation pain of her lumbosacral area.  Range of motion was 
full for flexion, extension and right and left abduction.  
Lumbosacral spine X-rays were normal.  There was no bladder 
tenderness to percussion or palpation and gross sensory 
examination of her anterior abdominal wall was intact.  The 
impression was status post lumbosacral injury with continuing 
neurogenic bladder.

A. Low Back Disability

The Board notes at the outset that service connection is not 
in effect for disc disease of the lumbar spine as all 
radiographic studies have been normal, showing normal 
alignment and no evidence of fracture, subluxation, disc 
herniations or significant disc protrusions.  Therefore, 38 
C.F.R. § 4.71a, Code 5293 (2000) is not applicable.

The RO evaluated the veteran's low back disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5295, pertaining to 
lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2000).  Lumbosacral strain warrants a noncompensable 
evaluation where it is characterized by slight subjective 
symptoms only, a 10 percent evaluation where it is 
characterized by characteristic pain on motion, and a 20 
percent evaluation where it is characterized by muscle spasm 
on extreme forward bending and/or loss of lateral spine 
motion, unilateral, in a standing position.  Id.  

Limitation of motion of the lumbar spine warrants a 10 
percent rating if slight and a 20 percent rating if moderate.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2000).

On examination, the veteran had left flank tenderness to 
palpation and midline palpation pain of the lumbosacral area.  
In this case, no limitation of motion was shown on range of 
motion testing.  Although no pain was demonstrated on motion 
during the examination, the veteran gave a consistent history 
of low back pain radiating to both legs.  The Board finds 
that the disability picture presented most nearly 
approximates characteristic pain on motion and, therefore, 
warrants a 10 percent rating under Diagnostic Code 5295.  As 
there is no medical evidence of muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a rating of 20 percent is not 
warranted.

As the applicable rating criteria under Codes 5292 and 5295 
include limitation of motion, separate ratings are not 
warranted.  38 C.F.R.§ 4.14 (1999); Esteban v. Brown, 6 Vet 
App 259 (1994).

The veteran's complaints of pain are specifically 
contemplated in the criteria of Diagnostic Code 5295.  As 
noted above, range of motion of the lumbar spine has been 
reported as essentially normal. There is no medical evidence 
of loss of muscle strength or atrophy nor evidence to show 
that pain, flare-ups of pain, or any other symptom further 
limits such motion so as to support a rating in excess of 10 
percent under the applicable rating criteria.  That is, 
although the veteran subjectively complained of pain, "a 
finding of functional loss due to pain must be 'supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.'  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  It is only with consideration of 
pain that the Board can conclude there is slight limitation 
of motion, and such limitation is not consistent with more 
than a 10 percent rating. 

Since there is no evidence of limitation of motion, or any 
other functional loss, due to pain not already contemplated 
by a 10 percent rating under either Diagnostic Code 5292 or 
5295, the Board concludes that there is no medical or factual 
basis upon which to conclude that there is functional loss 
due to pain to warrant a rating in excess of 10 percent at 
this time.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  Under 
these circumstances, the preponderance of the evidence is 
against a rating in excess of 10 percent for the veteran's 
low back disability.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5292 
and 5295.  There is no evidence that the veteran's disability 
has been more severe any time during the period of this 
initial evaluation.  Fenderson, supra. 

B. Neurogenic Bladder

The RO evaluated the veteran's neurogenic bladder as 60 
percent disabling under 38 C.F.R. § 4.115b, Diagnostic Code 
7517, pertaining to bladder injury.  Diagnostic Code 7517 
specifically provides that bladder injury will be rated as 
"voiding dysfunction" under 38 C.F.R. § 4.115a.  38 C.F.R. § 
4.115b, Diagnostic Code 7517 (2000).

In turn, 38 C.F.R. § 4.115a provides that "voiding 
dysfunction" will be rated for a particular condition as 
"urine leakage, frequency [of urination], or obstructed 
voiding."  The rating criteria regarding continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence, provide that where the 
leakage requires the wearing of absorbent materials which 
must be changed two to four times per day, a 40 percent 
disability rating is warranted.  Leakage requiring the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than four times per day warrants the 
assignment of the highest 60 percent rating for this 
disability.  The rating criteria regarding frequency of 
urination provide that, where daytime voiding occurs at an 
interval of less than one hour, or there is awakening to void 
five or more times per night, a 40 percent rating is 
warranted, which is the highest rating for urinary frequency 
symptomatology under 38 C.F.R. § 4.115a.

At the time of the December 1998 examination, the veteran 
stated that she had continued to wear absorbent pads, 
changing them four times daily, because of incontinence.  In 
her September 1999 notice of disagreement, the veteran stated 
that she was not able to go a whole work day without running 
to the restroom more than 6 to 9 times daily and that she had 
to wear protection for leaking of her bladder, when she was 
unaware that she needed to use the restroom until it was too 
late.  She added that she was unable to control her bladder 
once it started to empty. 

The Board agrees with the RO that the veteran's 
symptomatology approximates a 60 percent disability rating 
under the rating criteria for a voiding dysfunction based on 
the reported frequency of incontinence and the need to wear 
absorbent materials and to change them four times during the 
daytime hours.  38 C.F.R. § 4.115b, Diagnostic Code 7517.  It 
is the maximum rating available.  Accordingly, the Board 
concludes that a disability rating in excess of 10 percent 
for neurogenic bladder is not warranted.

In the Board's opinion, the veteran's disabilities are simply 
not impaired to a degree to warrant higher schedular ratings 
under the rating schedule, and the preponderance of the 
evidence is against ratings in excess of 10 and 60 percent 
for the veteran's low back and bladder disabilities, 
respectively.  There is no evidence that the veteran's 
disabilities have been more severe any time during the period 
of this initial evaluation.  Fenderson, supra.  Accordingly, 
a staged rating under Fenderson is not indicated for either 
of these disorders.

Finally, the Board, as did the RO, finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (2000).  In this regard, the Board finds that the 
record does not reveal that the veteran's disabilities have 
resulted in marked interference with her employment (beyond 
that contemplated in the diagnostic codes) or necessitated 
frequent periods of hospitalization.  In the absence of such 
factors, or other unusual factors, the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Total Rating Based on Individual Unemployability (TDIU)

The veteran also claims that her service-connected 
disabilities render her unemployable.  The Board is satisfied 
that all the facts relevant to this claim have been properly 
and sufficiently developed.

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to her age or to the 
impairment caused by any nonservice-connected disabilities.  
See 38 C.F.R. 
§§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

VA regulations establish objective and subjective standards 
for an award of a TDIU.  When the veteran's schedular rating 
is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when there are two or more disabilities, at least one 
disability is ratable at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16(a).  A total disability rating may also be assigned on 
an extra-schedular basis, pursuant to the procedures set 
forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in 38 C.F.R. 
§ 4.16(a).  

Service connection is presently in effect for residuals of an 
injury to the low back and neurogenic bladder disorder, post 
status low back injury, currently evaluated as 10 and 60 
percent disabling, respectively; and her combined disability 
rating is 60 percent.  38 C.F.R. § 4.25.  Since the veteran's 
combined disability rating is less than 70 percent, she does 
not presently meet the percentage requirements set forth in 
38 C.F.R. § 4.16(a).  However, she may still be entitled to a 
TDIU on an extra-schedular basis, under 38 C.F.R. § 4.16(b).

According to the evidence of record, the veteran has a high 
school education, plus some college towards a nursing degree.  
At the December 1999 VA examination, the veteran reported 
that she was a first-year-nursing student at Southern State 
College in Hillsboro.  She is currently employed as a unit 
administrator for the 705th Transportation Company.  However, 
the veteran says that she has to urinate perhaps 6 to 9 times 
during the day and has some pain, which has caused some 
difficulty in her office job as an office clerk and kept her 
from getting other unspecified jobs.  She did not report that 
her disabilities prevented her from earning a salary in her 
present position.
 
The Board finds no basis to award the veteran a TDIU.  While 
the veteran's service-connected disabilities may result in 
some degree of industrial impairment, the preponderance of 
the evidence is against a finding that they render her unable 
to obtain or retain substantially gainful employment.  
Significantly, there is no medical opinion of record that the 
veteran's service-connected disabilities have interfered with 
her employability to such a degree that she is unable to 
secure and follow a substantially gainful occupation.  In 
fact, recent evidence of record indicates that the veteran is 
gainfully employed as an office clerk.

It is apparent from the record that the veteran is currently 
employed.  In any event,  the Board finds no medical opinion 
or other evidence indicating the veteran is unable to work 
due to her service-connected disabilities.  Her only service-
connected disabilities are a low back disorder, which is not 
productive of more than slight disability, and a neurogenic 
bladder.  The latter disability is manifested by frequent 
urination and the wearing of absorbent materials which must 
be changed more than 4 times per day, which might interfere 
with the veteran's employment and perhaps limit her 
employment options, but her current 60 percent rating 
contemplates significant industrial impairment.  Difficulty 
in obtaining or retaining employment at a certain level is 
not the standard; rather, it must be shown that the veteran's 
service-connected disabilities preclude all forms of 
substantially gainful employment, consistent with her 
educational and vocational history.  Such is not shown here 
by persuasive evidence.  In short, there is simply no 
persuasive evidence of record that supports the veteran's 
claim that she is unemployable by virtue of her service-
connected disabilities.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 
5107(b) is not applicable, and the veteran's claims for 
higher initial ratings and a TDIU must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of an injury to the low back is denied.

Entitlement to an initial rating in excess of 60 percent for 
neurogenic bladder, status post low back injury, is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

